United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolingbrook, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 12-948
Issued: November 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On March 15, 20121 appellant filed a timely appeal from a September 21, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying reconsideration.
The most recent merit decision of record is May 22, 2006. Therefore, pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant asserts that OWCP failed to consider medical evidence submitted on
reconsideration, failed to accept a claimed respiratory condition as a traumatic injury, wrongfully
1

Appellant’s request for appeal was postmarked on March 15, 2012, within 180 days of OWCP’s September 21,
2011 decision.
2

5 U.S.C. § 8101 et seq.

found that a December 15, 2007 request for reconsideration was not timely filed and that OWCP
and the employing establishment engaged in a pattern of fraud and deceit in processing her
compensation claim.
FACTUAL HISTORY
This case has previously been before the Board. In a December 15, 2006 decision, the
Board affirmed OWCP’s May 22, 2006 denial of appellant’s claim for a respiratory condition
due to insufficient medical evidence explaining how work factors caused a diagnosed condition.3
Pursuant to the second appeal, by decision and order issued June 17, 2010,4 the Board affirmed
OWCP’s April 3, 2009 decision finding that appellant’s December 19, 2008 request for
reconsideration was not timely filed and failed to present clear evidence of error. The law and
facts of the case as set forth in the Board’s prior decision and order are incorporated by
reference.
In a June 9, 2011 letter, appellant requested reconsideration of the Board’s June 17, 2010
nonmerit decision. She asserted that the claimed respiratory condition was both due to a single
occupational exposure to carbon monoxide on January 20, 2005 and to multiple workplace
incidents but that she should have received continuation of pay in either case. Appellant
submitted a December 15, 2007 certificate of mailing which, she asserted, showed that she
mailed a reconsideration request to an incorrect address. She also submitted a January 20, 2005
emergency room nursing triage sheet not signed by a physician.
By decision dated September 21, 2011, OWCP denied appellant’s request for
reconsideration without reviewing the merits of the claim. It found that her June 9, 2011 letter
and accompanying evidence neither raised substantive legal questions nor included new and
relevant evidence and was therefore insufficient to warrant a further merit review. OWCP
further found that the triage sheet was irrelevant to the crucial issue in the case at the time of the
May 22, 2006 merit decision, the causal relationship of the claimed respiratory condition to work
factors.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) submit relevant and
pertinent new evidence not previously considered by OWCP.6 Section 10.608(b) provides that,
when an application for review of the merits of a claim does not meet at least one of the three

3

Docket No. 06-1980 (issued December 15, 2006).

4

Docket No. 09-2374 (issued June 17, 2010).

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

2

requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.7
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 The claimant need
only submit relevant, pertinent evidence not previously considered by OWCP.9 When reviewing
an OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS
The last merit decision issued by OWCP was on May 22, 2006, denying her claim for a
respiratory condition on the grounds that causal relationship was not established.
Appellant’s June 9, 2011 request for reconsideration did not allege or demonstrate that
OWCP erroneously applied or interpreted a specific point of law or advance a new legal
argument not previously considered by OWCP. The critical issue at the time of the May 22,
2006 merit decision was the medical question of whether the claimed respiratory condition was
related to established exposure to cleaning chemicals in the workplace. Appellant’s June 9, 2011
letter, the certificate of mailing and triage sheet do not contain probative evidence on the relevant
issue. The Board has held that the submission of evidence which does not address the particular
issue involved does not comprise a basis for reopening a case.11 As FECA’s implementing
regulations note, an application for reconsideration must set forth arguments or evidence
satisfying one of the three requirements for obtaining a merit review.12 Consequently, appellant
is not entitled to a review of her case on the merits based on the third requirement under section
10.606(b)(2).13
On appeal, appellant asserts that OWCP failed to consider medical evidence submitted on
reconsideration, failed to accept a claimed respiratory condition as a traumatic injury, wrongfully
found that a December 15, 2007 request for reconsideration was not timely filed and that OWCP
and the employing establishment engaged in a pattern of fraud and deceit in handling her
compensation claim. As set forth above, her June 9, 2011 letter requesting reconsideration and
the accompanying evidence were irrelevant to the claim. Also, the Board notes that appellant did

7

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

10

Annette Louise, 54 ECAB 783 (2003).

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

12

20 C.F.R. § 10.608(b).

13

Id. at § 10.606(b)(2)(iii).

3

not file a petition for reconsideration with the Board within 30 days of issuance of the June 17,
2010 decision and order. Therefore, that decision became final.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2011 is affirmed.
Issued: November 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

Id. at §§ 501.6(d) and 501.7(a). See also C.S., Docket No. 12-112 (issued June 18, 2012).

4

